Citation Nr: 1218708	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  10-44 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an effective date earlier than March 20, 2000, for the grant of service connection for retinitis pigmentosa.  

2. Entitlement to an effective date earlier than March 20, 2000, for the grant of special monthly compensation (SMC) due to blindness without light perception in both eyes.  


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

A report of contact in May 2010 shows the Veteran was filing a claim for aid and attendance.  In October 2010 the Veteran raised the issue of clear and unmistakable error with a rating decision he apparently claims is dated in October 1999; however, there is no rating decision dated in October 1999 in the claims folder.  Nevertheless, both issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Veteran, who is the appellant, served on active duty from July 1974 to August 1974.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2010, a statement of the case was issued in August 2010, and a substantive appeal was timely received in October 2010.  While the Veteran in the April 2010 notice of disagreement did not specifically disagree with the effective date for SMC, this issue was addressed in the August 2010 statement of the case and certified to the Board in May 2011.  This issue therefore remains on appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2010). 

In January 2010 the Board granted the claim of entitlement to service connection for retinitis pigmentosa.  Prior to January 2010, the Board on multiple occasions denied reopening the Veteran's claims of entitlement to service connection for retinitis pigmentosa as well as his underlying claim of entitlement to service connection for retinitis pigmentosa.  The Veteran in most instances appealed the Board's adverse determinations to the United States Court of Appeals for Veterans Claims (Court).  Following the Board's denial in March 2006 of the issue of entitlement to service connection for retinitis pigmentosa, in May 2006 the Veteran filed a motion for reconsideration of the Board's decision in March 2006 based on clear and unmistakable error(CUE).  As he also appealed the Board's decision to the Court, which resulted in the Court rendering a Memorandum Decision in April 2008, the issue of CUE with the March 2006 Board decision pursuant to 38 C.F.R. § 20.1400(b) is moot.  

A report of contact in May 2009 shows that the Veteran requested a hearing in conjunction with his prior CUE claim, which for reasons explained above is moot.  Subsequently in his Form 9 received in October 2010, the Veteran declined to testify at a Board hearing regarding the issues currently on appeal and therefore a Board hearing does not need to be scheduled regarding the issues addressed in this decision.  

The Veteran in December 2011 signed VA Form 21-22 appointing the American Legion as his representative; however, in April 2010 he revoked the power of attorney he signed to the American Legion and currently does not have a representative.  

The Board notes that the rating decision in March 2010 and the statement of the case in August 2010 have a typographical error as both incorrectly characterize the issue of SMC as SMC based on loss of use.  The codesheet associated with the March 2010 rating decision shows that the Veteran was granted SMC due to blindness without light perception in both eyes and that his only service-connected disability is retinitis pigmentosa.  

A review of the Virtual VA paperless claims processing system includes a March 2006 notice letter pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  



FINDINGS OF FACT

1. In February 1999 the Board denied the Veteran's claim of entitlement to service connection for retinitis pigmentosa.  The Veteran did not appeal the decision to the Court and it became final. 

2. In September 1999 the Veteran filed a motion for reconsideration of the Board's February 1999 decision based on CUE.  

3. In January 2000 the Board denied the Veteran's motion for reconsideration of the Board's February 1999 decision based on CUE.  

4. The Veteran's claim to reopen entitlement to service connection for retinitis pigmentosa was received on March 20, 2000, and there was no pending claim to reopen service connection for retinitis pigmentosa, formal or informal, before March 20, 2000.

5. The Veteran is only service-connected for retinitis pigmentosa.  


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than March 20, 2000, for the grant of service connection for retinitis pigmentosa have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2011).

2. The criteria for an effective date earlier than March 20, 2000 for the award of SMC due to blindness without light perception in both eyes have not been met.  38 U.S.C.A. §§ 1114(n), 1155, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.350, 3.400 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the Veteran with VCAA notice on the underlying claim of service connection for retinitis pigmentosa by letter dated in August 2005.  In March 2006, a letter was sent to Veteran regarding the degree of disability and effective date of the disability in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In June 2010 notice was provided to the Veteran regarding the effective date claims on appeal.  Nevertheless, where, as here, the claims of service connection for retinitis pigmentosa and SMC have been granted, and effective dates have been assigned, the claims have been more than substantiated, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the purpose of the notice has been fulfilled.  Furthermore, once a claim has been substantiated, the filing of a notice of disagreement with the RO's decision as to the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dingess, at 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  VA records, private medical records, records from the Social Security Administration and lay statements have been associated with the file.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  

Effective Date Earlier than March 20, 2000
for the Grant of Service Connection for Retinitis Pigmentosa 

Legal Criteria

Under 38 U.S.C.A. § 5110(a) , the effective date of an award based on an original claim or on a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  The statutory provision is implemented by regulation, which provides that the date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  The effective date for an award of benefits based upon new and material evidence is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q). 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Evidence and Analysis

The Veteran in multiple statements, including in May 2010, contended that the effective date of his grant of service connection for retinitis pigmentosa should be in 1994, when he first filed a claim of entitlement to service connection for retinitis pigmentosa.  The pertinent facts show that a Board decision in February 1999 denied the Veteran's claim of entitlement to service connection for retinitis pigmentosa.  While in a statement received in June 1999, the Veteran indicated that he "will be seeking to pursue this matter in the Federal Courts", he did not appeal the February 1999 Board decision to the Court.  In September 1999 the Veteran requested a copy of his service treatment records.  In August 1999, he filed a claim for nonservice-connected pension with aid and attendance based on being totally blind, which the RO denied in September 1999.  In September 1999, the Veteran filed a motion for reconsideration of the Board's decision in February 1999 denying entitlement to service connection for retinitis pigmentosa based on clear and unmistakable error, accompanied by an undated letter from his former representative contending that the disability was related to service.  In January 2000 the Board denied the Veteran's motion for reconsideration of the February 1999 Board decision based on CUE and advised the Veteran that he may submit additional evidence to the RO in support of a new or reopened claim.  In January 2000, a statement was received from the Veteran revoking VA Form 21-22 which he signed designating AMVETS as his representative.  On March 20, 2000, a claim was received from the Veteran to reopen his claim of entitlement to service connection for retinitis pigmentosa.  

Although the Veteran indicated that he would appeal the Board's February 1999 decision to the Court, the record clearly shows that he did not appeal this decision to the Court and therefore it became final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.  If new and material evidence is presented with respect to a claim which has been disallowed, the claim may be reopened and the former disposition of the claim may be reviewed.  38 U.S.C.A. § 5108.

The Veteran's assertion in June 1999 that he would be appealing the Board's February 1999 decision to the Court may not be construed as an informal claim to reopen his claim of entitlement to service connection for retinitis pigmentosa as it does not reflect his intent to reopen the claim but merely indicates that he was considering appealing the Board's February 1999 decision to the Court, which the record shows he decided not to appeal.  

The Board notes a Court Order in March 2005 granted a Joint Motion Remand dated in January 2005 whereby the parties requested that the Board decision in January 2002, which determined that new and material evidence was not received to reopen a claim of entitlement to service connection for retinitis pigmentosa, be vacated and remanded because the Board did not ensure compliance with VCAA notice requirements of 38 U.S.C. § 5103(a) and did not consider the application of the presumption of soundless under 38 U.S.C. § 1111, VAOGCPREC 3-2003, and Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Subsequently in a March 2006 decision, the Board construed the Court's Order as instructing that the claim of service connection for retinitis pigmenta be readjudicated on the merits and noted that the basis for the Court's determination to readjudicate the claim on the merits was unclear as the change in the evidentiary standard required to rebut the presumption of soundness was procedural in nature and not a substantive change in the law.  However, in light of the specific Court Order the Board determined that a new and material evidence determination was not required and adjudicated the claim of entitlement to service connection for retinitis pigmentosa on the merits.  

The fact that the Board in March 2006 addressed the claim of service connection for retinitis pigmentosa on the merits, based on its interpretation of the Court Order in March 2005, does not affect the finality of the Board's decision in February 1999 denying entitlement to service connection for retinitis pigmentosa.  The Board's decision, rendered on February 16, 1999, informed the Veteran that he had 120 days to appeal the determination to the Court, which he decided not to pursue.  As the Board's decision in February 1999 denying entitlement to service connection for retinitis pigmentosa was final, and as the Veteran's motion for reconsideration based on CUE was denied in January 2000, the only recourse the Veteran had was to file a claim to reopen entitlement to service connection for retinitis pigmentosa, which he did on March 20, 2000.  The Board notes that there is no effective date earlier than March 20, 2000 that may be granted under 38 C.F.R. § 3.114 based on a liberalizing law.  

Before March 20, 2000, there was no communication or action received by VA from the Veteran of intent to reopen his claim of service connection for retinitis pigmentosa, constituting an informal claim under 38 C.F.R. § 3.155 or pending claim under 38 C.F.R. § 3.160(c), and there is no factual or legal basis to assign an effective date before March 20, 2000.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  It is also noteworthy that the Veteran's former attorneys in July 2004, in June 2005, and in April 2007 asserted that on March 20, 2000 he filed a claim to reopen entitlement to service connection for retinitis pigmentosa.  

The RO assigned the earliest effective date legally permitted in this case, which is the date of receipt of the application to reopen the claim.  No earlier effective date is permitted by law in this case. 

For the above reasons, the preponderance of the evidence is against the claim for an effective date earlier than March 20, 2000, for the grant of service connection for retinitis pigmentosa, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Effective Date Earlier than March 20, 2000
for the Grant of SMC due to blindness without light perception in both eyes 

Legal Criteria

Special monthly compensation is payable for blindness without light perception in both eyes.  38 U.S.C.A. § 1114(n) ; 38 C.F.R. § 3.350(d).  A claim for SMC is a claim for an increase, as it requests a higher rate of compensation benefits for symptomatology associated with a service-connected disability in addition to the compensation received for the disability rating assigned thereto under the Rating Schedule. 

The effective date of the award of an increase in compensation is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under 38 C.F.R. § 3.155, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  

Under 38 C.F.R. § 3.157, once a formal claim for compensation has been allowed, a VA report of examination or hospitalization or private medical evidence will be accepted as an informal claim for increase. 

Evidence and Analysis

The Veteran was awarded SMC due to blindness without light perception in both eyes pursuant to 38 U.S.C.A. § 1114 (n); 38 C.F.R. § 3.350(d)(4), effective March 20, 2000.  VA law provides that entitlement to SMC is warranted if a veteran, as the result of service-connected disability, has suffered blindness without light perception in both eyes.  38 U.S.C.A. § 1114(n); 38 C.F.R. § 3.350(d).  In this case, the predicate service-connected disability upon which SMC was granted is retinitis pigmentosa.  The March 2010 rating decision granted service connection for retinitis pigmentosa effective March 20, 2000, and the same effective date was established for the award of SMC.  As service connection was not in effect for an eye disability prior to March 20, 2000, an earlier effective date for the grant of SMC due to blindness without light perception in both eyes is not possible.  As the disposition of this issue is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 
38 U.S.C.A. § 5107(b) are not for application. 


ORDER

An effective date earlier than March 20, 2000, for the grant of service connection for retinitis pigmentosa is denied.  

An effective date earlier than March 20, 2000, for the grant of SMC due to blindness without light perception in both eyes is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


